Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is dependent on a cancelled claim.


Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hostettler et al (US 2019/0328491).
Hostetettler et al disclose a method for manufacturing an orthodontic retainer by creating a 3D model of the patient’s dentition (paragraph [0023]) from scanning data (paragraph [0030]); manufacturing the retainer in a machining or 3D printing process (paragraph [0032]); and adhering the retainer to the patient’s teeth (Figure 4a, 4b).  The Hostetettler et al manufactured lingual orthodontic retainer illustrated in Figures 4a and 4b includes tooth adhering portions 22 connected by connection portions 21 that are formed to match the shape of the lingual side of a patient’s teeth.   
In regard to the “covering between 30-80% of a surface area of the lingual side of the patient’s teeth” limitation it is noted that the “a surface area of the lingual side of the patient’s teeth” is set forth without any boundaries.  The “a surface” could be a small portion of a tooth or a large portion of a tooth; no edges, ends or limits are set forth for the “a surface.”  The “a surface” could be any arbitrarily designated portion of the tooth and is of such breadth that it adds little to the claim.  In response to the examiner’s broad interpretation of the “a surface” limitation, applicant argues “it is obvious that the surface of a corresponding must be the lingual area of the corresponding tooth” (response, page 7).   The examiner is not persuaded, if applicant wants the “a surface” limitation narrowly interpreted as the entire lingual face of a corresponding tooth, then it is suggested that such a limitation be added to the claims.
In regard to the limitation that the retainer be formed of ceramic or plastic resin, note paragraph [0014] (first two lines on page 2).
In regard to the limitation that the “joining side and rear side matching a shape of the lingual side of the patient’s teeth,” the examiner notes that applicant’s disclosed retainer does not exactly “match” the teeth on which it is to be attached as is apparent in applicant’s Figure 2 – the adhering portions 11 are smaller and more rounded along the edges than the actual teeth.  Neither applicant’s claims nor the written description set forth any parameters for how precisely the “matching” limitation is to be interpreted, leaving the limitation to be interpreted based on its broadest reasonable interpretation.   In Hostettler et al, the retainer is constructed based on a 3D scan of the patient’s dentition so that it accurately fits the patient (“[a]n essential requirement for the retainer is the best possible adjustment to the teeth of the patient” (paragraph [0002]); “the shape and the diameter of the retainer (2) are formed individually and specifically for each case allowing it to be adjusted to the exact shape of the adjacent teeth (3) of a patient at least locally” paragraph [0014]).  The highly accurate construction of the Hostettler et al retainer wherein each portion is formed to be precisely attached to the lingual side of patient’s individual teeth reasonably meets the requirement that the retainer “front side and rear side matching a shape of the lingual side of the patient’s teeth.”  The Hostettler et al retainer could not be accurately mounted on patient different from that scanned for the 3D model because the front and rear sides of the retainer would not match the shape of the dentition of a different patient.
         
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hostettler et al (US 2019/0328491) in view of Hall (US 4,516,938).
Hostettler et al disclose a method for manufacturing orthodontic lingual retainers where the tooth attachment side of the retainer precisely matches the shape of the patient’s teeth (Figures 4a, 4b).  Hostettler et al indicates that the outer shape of the tooth adhering portions 22 can be formed arbitrarily and in Figure 4b illustrates them in the shape of a heart (note paragraph [0017]).    Hall for a very similar orthodontic lingual retainer teaches that the adhering portions 15 may be effectively shaped and sized similar to that of the patient’s teeth with a flat top edge and a generally curved bottom edge.  To have formed the Hostettler et al orthodontic retainer with a flat top edge and a curved bottom edge so as to match the general profile of the patient’s teeth as taught by Hall to be an effective prior art adhering portion shape would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 5, to the limited extent that Hostettler et al is interpreted as not meeting “covering between 30-80% of a surface area of a lingual side of the patient’s teeth” limitation, Hall clearly teaches that it is known in the prior to provide and enlarged and shaped the area for the adhering portions 15 that covers a significant portion (30-80%) of the tooth’s lingual face in order to provide for an effective adhesive surface for securing the retainer in position.  To have enlarged and shaped the adhering portions 22 of Hostettler in order to provide for an effective adhering portion as taught by Hall would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    490
    706
    media_image1.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hostettler et al (US 2019/0328491), optionally in view of Hall (US 4,516,938) as applied above, and in view of Guis (US 4,932,866).
Guis teaches the use of a jig 8 for positioning a lingual retainer 4, 5 in the proper/desired position in the patient’s and then maintaining its position until the adhesive cures at which point the jig is removed (note column 3, line 55 – column 4, line 11).  To have constructed a similar jig for the Hostettler et al lingual retainer in order to ensure that it is properly positioned within the patient’s mouth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712